74 F.3d 1246
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SUNWEST ASSOCIATES, a California Limited Partnership,Plaintiff-Appellant,v.Gary F. DAVIS, husband;  Mary Lou Davis, wife;  DavisAppraisal Services, Incorporated, an Arizona corporation;City of Glendale, a municipal corporation;  Robert H. Curry,husband;  Sally Doe Curry, wife;  Samaritan Health Services,an Arizona nonprofit corporation, Defendants-Appellees.
No. 94-15592.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 16, 1995.Decided Jan. 3, 1996.

1
Before:  WALLACE, Chief Judge, LEAVY, Circuit Judge, and BAIRD,* District Judge.

ORDER

2
Sunwest Associates (Sunwest) appeals from a partial summary judgment in favor of the City of Glendale.  The district court held that Sunwest lacked standing to challenge the approval of a rezoning application under Ariz.Rev.Stat.Ann. Sec. 9-462.04(G).  We have jurisdiction over this timely appeal pursuant to 28 U.S.C. Sec. 1292(b).


3
Determination of standing in this diversity action is based on state law.  See Valley Forge Christian College v. Americans United for Separation of Church and State, 454 U.S. 464, 472 (1982) (whether injury asserted by plaintiff falls within zone of interest protected by statute determines standing).  We review de novo the district court's interpretation of state law.  Salve Regina College v. Russell, 499 U.S. 225, 231 (1991).


4
For the reasons stated by the district court, we hold that Sunwest lacks standing to maintain this action.  Accordingly, we vacate the district court's summary judgment and remand with instructions to dismiss the action for lack of standing.



*
 Honorable Lourdes G. Baird, United States District Judge, Central District of California, sitting by designation